Title: From James Madison to Albert Gallatin, 26 August 1808
From: Madison, James
To: Gallatin, Albert



Sir.
Dept. of state, August 26. ’08.

I have the honor to request that you cause a warrant to be issued, payable out of the appropriations for the Intercourse of the United States, with the Barbary States, in favor of James Davidson, for four thousand Dollars, he being the holder of the enclosed bill of Tobias Lear, Consul General at Algiers, dated 2d. April last.  The said Tobias Lear to be charged accordingly on the Books of the Treasury.  I am &c.

James Madison.

